IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,628



               EX PARTE LAWRENCE BENNY BROWN, JR., Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 09-12-24943-A IN THE 24TH DISTRICT COURT
                           FROM VICTORIA COUNTY


         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful delivery

of a controlled substance and sentenced to life imprisonment. His direct appeal was dismissed for

want of jurisdiction. Brown v. State, 13-10-00506-CR (Tex. App.–Corpus Christi, January 13,

2011).

         Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.
                                                                                                      2

        The trial court has determined that trial counsel failed to timely file a notice of appeal. We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 09-12-24943-A from the 24th Judicial District Court of Victoria

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent Applicant on direct appeal. All time limits shall be calculated as if the sentence

had been imposed on the date on which the mandate of this Court issues. We hold that, should

Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice of

appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: September 14, 2011
Do Not Publish